                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

UNITED STATES OF AMERICA,                             CASE NO. 8:19-CV-01060-SDM-JSS

               Plaintiff,
vs.

In re: 2017 Lamborghini
Vehicle Identification Number
ZHWURIZF7HLA05916; and

2017 Porsche Cayenne
Vehicle Identification Number,
WPIAA2A29HKA83052,

            Defendants in rem.
___________________________________/

JENNY LIZBETH AMBUILA CHARA,

            Claimant.
___________________________________/

  DEFENDANTS IN REM AND CLAIMANT, JENNY LIZBETH AMBUILA CHARA’S
              ANSWER TO COMPLAINT FOR FORFEITURE
                              AND
                      AFFIRMATIVE DEFENSES
                              AND
                      DEMAND FOR JURY TRIAL

       COMES NOW the Defendants In Rem and Claimant, JENNY LIZBETH AMBUILA

CHARA (hereinafter referred to as the “Claimant”), by and through the undersigned counsel, and

files this their Answers to the Complaint for Forfeiture and Affirmative Defenses, and Demand for

Jury Trial, and state as follows:

                     ANSWERS TO COMPLAINT FOR FORFEITURE

       1.      The Defendants In Rem and the Claimant deny the allegations contained within

paragraph 1 of the Complaint for Forfeiture and demand strict proof thereof.
       2.      The Defendants In Rem and the Claimant admit the allegations contained within

paragraph 2 of the Complaint for Forfeiture.

       3.      The Defendants In Rem and the Claimant deny the allegations contained within

paragraph 3 of the Complaint for Forfeiture and demand strict proof thereof.

       4.      The Defendants In Rem and the Claimant admit the allegations contained within

paragraph 4 of the Complaint for Forfeiture.

       5.      The Defendants In Rem and the Claimant admit the allegations contained within

paragraph 5 of the Complaint for Forfeiture.

       6.      The Defendants In Rem and the Claimant are without adequate knowledge with

which to admit or deny the allegations contained within paragraph 6 of the Complaint for

Forfeiture and demand strict proof thereof.

       7.      The Defendants In Rem and the Claimant deny the allegations contained within

paragraph 7 of the Complaint for Forfeiture and affirmatively assert that the Government does not

have a lawful basis for the issuance of the arrest warrant in rem, and demand strict proof thereof.

       8.      The Defendants In Rem and the Claimant admit the allegations contained within

paragraph 8 of the Complaint for Forfeiture.

       9.      The Defendants In Rem and the Claimant admit the allegations contained within

paragraph 9 of the Complaint for Forfeiture.

       10.     The Defendants In Rem and the Claimant admit the allegations contained within

paragraph 10 of the Complaint for Forfeiture, however Claimant affirmatively denies that she was

involved with any money laundering, bribery, or corruption.

       11.     The Claimant admits that Omar is a Colombian resident and is the Claimant’s

father, however she is without adequate knowledge with which to admit or deny the other



                                                 2
allegations contained within paragraph 11 of the Complaint for Forfeiture and demands strict proof

thereof.

       12.     The Claimant admits that Chara is a Colombian resident and is the Claimant’s

mother, however she is without adequate knowledge with which to admit or deny the other

allegations contained within paragraph 12 of the Complaint for Forfeiture and demands strict proof

thereof.

       13.     The Defendants In Rem and the Claimant are without adequate knowledge with

which to admit or deny the allegations contained within paragraph 13 of the Complaint for

Forfeiture and demand strict proof thereof.

       14.     The Defendants In Rem and the Claimant deny the allegations contained within

paragraph 14 of the Complaint for Forfeiture and demand strict proof thereof.

       15.     The Defendants In Rem and the Claimant are without adequate knowledge with

which to admit or deny the allegations contained within paragraph 15 of the Complaint for

Forfeiture and demand strict proof thereof.

       16.     The Defendants In Rem and the Claimant deny the allegations contained within

paragraph 16 of the Complaint for Forfeiture and demand strict proof thereof.

       17.     The Defendants In Rem and the Claimant deny the allegations contained within

paragraph 17 of the Complaint for Forfeiture and demand strict proof thereof.

       18.     The Defendants In Rem and the Claimant deny the allegations contained within

paragraph 18 of the Complaint for Forfeiture and demand strict proof thereof.

       19.     The Defendants In Rem and the Claimant are without adequate knowledge with

which to admit or deny the allegations contained within paragraph 19 of the Complaint for

Forfeiture and demand strict proof thereof.



                                                3
        20.     The Defendants In Rem and the Claimant deny the allegations contained within

paragraph 20 of the Complaint for Forfeiture and demand strict proof thereof.

        21.     The Defendants In Rem and the Claimant deny the allegations contained within

paragraph 21 of the Complaint for Forfeiture and demand strict proof thereof.

        22.     The Defendants In Rem and the Claimant admit the allegations contained within

paragraph 22 of the Complaint for Forfeiture.

        23.     The Defendants In Rem and the Claimant admit the allegations contained within

paragraph 23 of the Complaint for Forfeiture.

        24.     The Defendants In Rem and the Claimant deny the allegations contained within

paragraph 24 of the Complaint for Forfeiture and demand strict proof thereof.

        25.     The Defendants In Rem and the Claimant are without adequate knowledge with

which to admit or deny the allegations contained within paragraph 25 of the Complaint for

Forfeiture and demand strict proof thereof.

        26.     The Defendants In Rem and the Claimant deny the allegations contained within

paragraph 26 of the Complaint for Forfeiture and demand strict proof thereof.

        27.     With regard to paragraph 27 of the Complaint for Forfeiture, the Defendants In Rem

and the Claimant reassert and incorporate by reference their answers to paragraphs 1 through 26,

inclusive, as if set forth fully herein.

        28.     The Defendants In Rem and the Claimant admit the allegations contained within

paragraph 28 of the Complaint for Forfeiture.

        29.     The Defendants In Rem and the Claimant admit the allegations contained within

paragraph 29 of the Complaint for Forfeiture.




                                                4
        30.     The Defendants In Rem and the Claimant deny the allegations contained within

paragraph 30 of the Complaint for Forfeiture and demand strict proof thereof.

        31.     The Defendants In Rem and the Claimant admit the allegations contained within

paragraph 31 of the Complaint for Forfeiture.

        32.     The Defendants In Rem and the Claimant deny the allegations contained within

paragraph 32 of the Complaint for Forfeiture and demand strict proof thereof.

        33.     With regard to paragraph 33 of the Complaint for Forfeiture, the Defendants In Rem

and the Claimant reassert and incorporate by reference their answers to paragraphs 1 through 32,

inclusive, as if set forth fully herein.

        34.     The Defendants In Rem and the Claimant admit the allegations contained within

paragraph 34 of the Complaint for Forfeiture.

        35.     The Defendants In Rem and the Claimant admit the allegations contained within

paragraph 35 of the Complaint for Forfeiture.

        36.     The Defendants In Rem and the Claimant deny the allegations contained within

paragraph 36 of the Complaint for Forfeiture and demand strict proof thereof.

        37.     With regard to paragraph 37 of the Complaint for Forfeiture, the Defendants In Rem

and the Claimant reassert and incorporate by reference their answers to paragraphs 1 through 36,

inclusive, as if set forth fully herein.

        38.     The Defendants In Rem and the Claimant admit the allegations contained within

paragraph 38 of the Complaint for Forfeiture.

        39.     The Defendants In Rem and the Claimant deny the allegations contained within

paragraph 39 of the Complaint for Forfeiture and demand strict proof thereof.




                                                5
        40.     With regard to paragraph 40 of the Complaint for Forfeiture, the Defendants In Rem

and the Claimant reassert and incorporate by reference their answers to paragraphs 1 through 39,

inclusive, as if set forth fully herein.

        41.     The Defendants In Rem and the Claimant deny the allegations contained within

paragraph 41 of the Complaint for Forfeiture and demand strict proof thereof.

        42.     The Defendants In Rem and the Claimant admit the allegations contained within

paragraph 42 of the Complaint for Forfeiture.

        43.     The Defendants In Rem and the Claimant deny the allegations contained within

paragraph 43 of the Complaint for Forfeiture and demand strict proof thereof.

              AFFIRMATIVE DEFENSES TO COMPLAINT FOR FORFEITURE

        1.      The 2017 Lamborghini Vehicle and 2017 Porsche Cayenne Vehicle were purchased

with legitimate funds that were not derived from specified or otherwise unlawful activities and

therefore are not subject to forfeiture, nor can the Government meet its burden in that regard.

        2.      An innocent owner’s interest in property shall not be forfeited under any civil

forfeiture statute, therefore in the event the funds with which the 2017 Lamborghini Vehicle and

2017 Porsche Cayenne Vehicle were purchased are found to have been derived from a specified

or otherwise unlawful activity, the Claimant hereby affirmatively asserts the innocent owner

defense pursuant to 18 U.S.C. §983(d)(2) and/or (3), and states that she is entitled to maintain

ownership of said vehicles without any encumbrances or claims by the United States of America.

        3.      An innocent owner’s interest in property shall not be forfeited under any civil

forfeiture statute, therefore in the event the funds with which the 2017 Lamborghini Vehicle and

2017 Porsche Cayenne Vehicle were purchased are found to have been derived from a specified

or otherwise unlawful activity, the Claimant hereby affirmatively asserts an equitable innocent



                                                 6
owner defense, and states that she is entitled to maintain ownership of said vehicles without any

encumbrances or claims by the United States of America.

       4.      In the event the funds with which the 2017 Lamborghini Vehicle and 2017 Porsche

Cayenne Vehicle were purchased are found to have been derived from a specified or otherwise

unlawful activity, the Claimant hereby affirmatively asserts that she did not have knowledge of

such derivation from specified or otherwise unlawful activity.

       5.      The Complaint for Forfeiture has been filed in the improper venue and should be

dismissed.

       6.      The Complaint for Forfeiture has been filed in violation of the Doctrine of Forum

Non Conveniens, and should therefore be dismissed.

       7.      The federal forfeiture statute under which this proceeding has been instituted is

unconstitutional, both on its face and applied, and violates the takings clause of the Fifth

Amendment.

       8.      If the court determines that the Claimant is an innocent owner who has a partial

  interest in the 2017 Lamborghini Vehicle and/or the 2017 Porsche Cayenne Vehicle and that the

  vehicles are otherwise subject to forfeiture, the Court may enter an appropriate order --

  transferring the property to the Government with a provision that the Government compensate

  the Claimant to the extent of her ownership interest once a final order of forfeiture has been

  entered and the property has been reduced to liquid assets, or the Court may permit the Claimant

  to retain the vehicles subject to a lien in favor of the Government to the extent of the

  Government’s forfeitable interest in the property.

       9.      The forfeitability of the 2017 Lamborghini Vehicle and the 2017 Porsche Cayenne

  Vehicle should be determined separately and not treated as one inseparable item.



                                                7
       10.     In the event the Court finds the 2017 Lamborghini Vehicle and the 2017 Porsche

Cayenne Vehicle to be forfeitable, the Claimant requests the Court to apply the Doctrine of

Proportionality to determine whether the forfeiture would be constitutionally excessive in light of

the gravity of the offense giving rise to the forfeiture, and to determine if the forfeiture would be

grossly disproportionate in the interest of avoiding a violation of the Excessive Fines Clause of the

Eighth Amendment of the Constitution.

       11.     The Doctrines of Waiver and Estoppel should be applied to prevent the Government

from forfeiting the 2017 Lamborghini Vehicle and the 2017 Porsche Cayenne Vehicle, based on

the extraordinary length of time the Government took before filing its Compliant for Forfeiture

after they had seized the subject vehicles.

       12.     The United States of America has failed to state a claim upon which relief can be

granted.

       13.     The Defendants In Rem and the Claimant hereby reserve their right to assert any

other affirmative defenses that discovery reveals to be applicable so as to avoid waiver of the same.

                                 DEMAND FOR JURY TRIAL

       The Defendants In Rem and Claimant, JENNY LIZBETH AMBUILA CHARA, hereby

demand a trial by jury.

       DEFENDANTS IN REM AND THE CLAIMANT’S PRAYER FOR RELIEF

       WHEREFORE, the DEFENDANTS IN REM and Claimant, JENNY LIZBETH

AMBUILA CHARA, pray for a judgment as follows:

       a)      That Plaintiff take nothing by way of the Complaint for Forfeiture and the Court

dismiss the Complaint with prejudice;




                                                 8
       b)      That the Court enter judgment that the DEFENDANTS IN REM and Claimant,

JENNY LIZBETH AMBUILA CHARA, are the prevailing parties in this action;

       c)      That the Court award the DEFENDANTS IN REM and Claimant, JENNY

LIZBETH AMBUILA CHARA, all costs, expenses, and attorneys’ fees that they are entitled to

under Federal and Florida law;

       d)       The DEFENDANTS IN REM and Claimant, JENNY LIZBETH AMBUILA

CHARA, demand a trial by jury.

       e)      That the Court award any and all other relief to which the DEFENDANTS IN

REM and Claimant, JENNY LIZBETH AMBUILA CHARA, may be entitled.

                                                      Respectfully submitted,

                                                      George J. Vila, Esquire
                                                      (Florida Bar No. 141704)
                                                      201 Alhambra Circle, Suite 702
                                                      Coral Gables, FL 33134
                                                      Tel: (305) 445-2540
                                                      Email: gvila@gjvpa.com
                                                      (Counsel for Defendants in rem,
                                                      2017 Lamborghini Vehicle and
                                                      2017 Porsche Cayenne Vehicle, and
                                                      Claimant, Jenny Lizbeth Ambuila Chara.)
                                                      By: /s/ George J. Vila
                                                           George J. Vila, Esq.

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 16th day of September, 2019, I electronically filed the

foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

document is being served this day on all counsel of record or pro se parties identified on the

attached service List in the manner specified, either via transmission of Notices of Electronic Filing

generated by CM/ECF or in some other authorized manner for those counsel or parties who are

not authorized to receive electronically Notices of Electronic Filing.


                                                  9
                                              George J. Vila, Esquire
                                              (Florida Bar No. 141704)
                                              201 Alhambra Circle, Suite 702
                                              Coral Gables, FL 33134
                                              Tel: (305) 445-2540
                                              Email: gvila@gjvpa.com
                                              (Counsel for Defendants in rem,
                                              2017 Lamborghini Vehicle and
                                              2017 Porsche Cayenne Vehicle, and
                                              Claimant, Jenny Lizbeth Ambuila Chara.)

                                              By: /s/ George J. Vila
                                                 George J. Vila, Esq.

                                  SERVICE LIST

United States of America v. 2017 Lamborghini Vehicle and 2017 Porsche Cayenne Vehicle
                        (Claimant: Jenny Lizbeth Ambuila Chara)
                            Case No. 8:19-CV-01060-SDM-JSS
                  United States District Court, Middle District of Florida

James D. Mandolfo
US Attorney's Office - FLM
Suite 3200
400 N. Tampa St.
Tampa, FL 33602
813-274-6000
Fax: 813-274-6125
Email: James.Mandolfo@usdoj.gov

Joseph Palazzo
US Department of Justice
Criminal Division
1400 New York Ave., Ste. 10302
Washington, DC 20001
202-445-7910
Email: joseph.palazzo@usdoj.gov




                                         10
